.El Juez Asociado Señor Aldbet,
emitió la opinión del tribunal.
Juan de la Cruz Santos otorgó escritura públiea el 27 de mayo de 1924 en la que manifestando ser viudo constituyó hipoteca sobre cierta finca que adquirió por .título- de. com-pra el 31 de marzo del mismo año, haciendo constar en di*776cho documento que aun cuando en el título de adquisición se dijo que era casado, sin decirse el nombre de la esposa, lo cierto es que entonces era viudo.
Esa escritura de hipoteca fue presentada en el registro de la propiedad para su .inscripción acompañada de una certificación creditiva de que Cruz Romero murió en 1898 estando casada con Juan de la Cruz Santos, pero el regis-trador se negó a inscribirla fundándose en que apareciendo de sus libros que el hipotecante compró la finca siendo ca-sado, no es suficiente para rectificar esa inscripción ni la manifestación que se hace en la escritura de hipoteca res-pecto al estado civil que tenía Juan de la Cruz Santos en la fecha de la adquisición ni la certificación de defunción de su esposa Cruz Romero ocurrida en 1898,f resolución contra la cual se ha interpuesto el presente recurso gubernativo.
Esta cuestión ha sido ya resuelta por nosotros en el caso de Vázquez v. El Registrador de San Juan, 30 D.P.R. 13, en el que a pesar de que los que aparecían en el registro como casados manifestaron en un documento notarial que no lo eran, sostuvimos la negativa de inscripción del regis-trador diciendo lo siguiente: “En la inscripción de la es-critura de 4 de julio de 1896 consta que eran casados y ante esa constancia no puede verificarse otra inscripción en abierta contradicción con aquélla mientras no se demuestre en procedimiento debido que Clemente Vázquez y Jacinta Rodríguez eran solteros en la fecha del otorgamiento de dicha escritura. En el presente recurso gubernativo no es posible definir si el Vázquez y la Rodríguez eran solteros o casados. Con razón el registrador ha vacilado sobre cuál sea el estado civil de ellos y ha obrado con recto criterio al denegar la inscripción solicitada mientras no se desvanezca esa duda en procedimiento adecuado al efecto.”

La resohición recurrida debe ser confirmada.

Los Jueces Sres. Presidente del Toro y Asociado Hutchison firmaron: “Conforme con la_ sentencia.”